Citation Nr: 0520802	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated at 20 percent. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  In August 2003, the Board remanded the 
case with instructions that the RO review the claims under 
the Veterans Claims Assistance Act of 2000.  That review has 
been accomplished and the case is once again before the Board 
for review. 

In a VA Form 9 submitted in May 2000, the veteran requested a 
hearing before a Member of the BVA (Veterans Law Judge).  In 
correspondence dated in July 2000, however, the veteran 
withdrew his hearing request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by short-term memory 
loss, impaired judgment, disturbance of motivation and mood, 
as well as difficulty and establishing and maintaining 
effective work and social relationships.  

3.  VA examiners concluded that the veteran's psychotic 
symptoms as well as his total social isolation and 
impoverished lifestyle were more consistent with nonservice-
connected schizophrenia than with PTSD. 

4.  The veteran failed to cooperate with two VA audiological 
evaluations performed in January 2000 and November 2001. 

5.  The veteran's service-connected disabilities include 
PTSD, rated as 50 percent disabling, bilateral hearing loss, 
rated as 20 percent disabling, and tinnitus, rated as 10 
percent disabling; thus, his combined disability evaluation 
is 60 percent.

6.  The veteran completed high school and three years of iron 
worker trade school and stopped working as an iron worker in 
1987.  

7.  The evidence does not show that the veteran is unable to 
maintain gainful employment due to service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A.    §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.3655, 4.1-4.14, 4.85-4.87 (2004).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected PTSD and bilateral hearing loss.  He also claims 
that he is entitled to a TDIU, as his service-connected 
disabilities preclude his ability to secure or maintain 
gainful employment.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in February 2000, a statement of the case issued in 
March 2000, supplemental statements of the case issued in 
January 2002 and October 2004, as well as letters by the RO 
and the Appeals Management Center (AMC) dated in October 2001 
and February 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran was also afforded 
appropriate VA compensation examinations to evaluate the 
nature and severity of his service-connected PTSD and 
bilateral hearing loss.  

The Board notes that the veteran failed to cooperative with 
audiological evaluations performed in January 2000 and 
September 2001.  As a result, findings necessary to evaluate 
the veteran's hearing loss disability could not be recorded.  
In light of the veteran's failure to cooperate, the Board 
finds that no further assistance is required with respect to 
this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not a one-way 
street; if a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence).  Thus, under the circumstances of this 
case, the Board finds that no further action is necessary to 
meet the requirements of the VCAA. 

II.  Increased Evaluation for PTSD

The veteran was diagnosed with PTSD as a result of stressors 
he experienced while engaging in combat in Vietnam.  As a 
result, in a June 1990 rating decision, the RO granted 
service connection and assigned a 30 percent evaluation for 
PTSD.  The veteran now claims that his PTSD warrants a higher 
evaluation.  For the reasons set forth below, the Board finds 
that the evidence supports a 50 percent evaluation for the 
veteran's PTSD.

A.  Factual Background

In a June 1988 decision, the Social Security Administration 
(SSA) determined that the veteran was disabled and unable to 
work from January 1987 because of schizoaffective disorder.  
That decision made no mention of PTSD.

The veteran was afforded a VA psychiatric examination in 
January 2000 to assess the severity of his PTSD.  The 
examiner reviewed the claims file and noted that, in addition 
to PTSD, the veteran had a long history of some type of 
schizophrenia which involved either a schizotypal personality 
disorder or schizophrenia with paranoid features.  During the 
interview, the veteran reported that he never married and 
lived alone in a trailer.  His current complaints included 
auditory hallucinations, a generally poor mood, occasional 
suicidal ideation, and an inability to interact with people.  
He said that he would frequently sleep during the day, 
especially when having hallucinations.  He reported an 
incident a week prior in which he was arrested after an 
altercation with a store clerk.  He said he would often 
become quite jittery and was depressed almost every day.  The 
examiner pointed out that the veteran's PTSD symptoms 
appeared to be no worse and perhaps better than when last 
examined.  It was noted that he still had an abnormal startle 
reaction and intrusive thoughts about three to four times a 
week.  

A mental status examination revealed that the veteran 
appeared disheveled and in need of a shave.  He was generally 
logical and coherent, and appeared oriented to time, place, 
and person.  He was not circumstantial but appeared somewhat 
tangential at times.  His affect was pleasant.  Some 
idiosyncratic interpretations were observed while answering 
questions.  His thinking was concrete and his judgment was 
poor.  His short-term and long-term memory were poor.  His 
concentration was also poor.  The diagnoses included 
schizophrenia and PTSD.  The examiner assigned a GAF score of 
40, but estimated that his GAF score was 60 based solely on 
PTSD.  The examiner noted that the veteran did not seem any 
worse than when examined three years prior.  In fact, the 
examiner indicated that the veteran's PTSD symptoms appeared 
somewhat less problematic than in the past and that his 
schizophrenia was more of a problem.  

A social survey was also performed by a VA social worker in 
January 2000.  Under the clinical impression, the social 
worker noted that the veteran continued to have nightmares, 
flashbacks, and difficulty sleeping, which he attributed to 
hypervigilance and medication.  The social worker noted that 
the veteran's medication would occasionally cause him to lose 
control of himself because of the side effects.  

In a May 2000 letter, the veteran's brother indicated that he 
interacted with the veteran every day and had witnessed him 
display bizarre, anti-social behavior.  He indicated that the 
veteran would sometimes become extremely violent for no 
apparent reason.  He also stated that the veteran had a very 
poor memory and needed to be reminded of mundane tasks.  He 
added that the veteran never got a full night's sleep and 
would sometimes doze off when he should not. 

The veteran received VA outpatient treatment for 
schizoaffective disorder and PTSD from 2000 to 2001.  A 
January 2000 report noted that the veteran had been in 
distress for two weeks after being charged with stealing dog 
food.  A mental status examination revealed that he was alert 
and oriented.  There was no looseness of associations or 
flight of ideas.  He also denied suicidal ideation and 
aggressive thoughts.  His mood and affect were fair.  When 
seen in July 2000, it was noted that the veteran was 
homebound most of the time.  Objectively, his mood and affect 
were fair, although it was noted that he would easily become 
anxious.  He was also alert and oriented times three.  He 
denied delusions and hallucinations, and his speech was 
coherent and goal directed.  He denied suicidal ideation and 
aggressive thoughts.  

When seen in January 2001, the veteran reported occasional 
paranoia in which everybody was looking at him.  He also 
reported occasional nightmares.  A mental status examination 
revealed that his mood and affect were fair.  There was no 
evidence of delusions, hallucinations, suicidal ideation, or 
aggressive thoughts.  He appeared alert and oriented times 
three.  In September 2001, it was noted that the veteran was 
doing well but had been affected by recent tragedy.  He 
requested a letter showing his diagnosis of PTSD so that he 
could cancel a trip to Europe.  No significant findings were 
shown on mental status examination.  

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
November 2001, the veteran explained that he was "unable to 
function in everyday activities."  He explained that he did 
not leave his house unless there was an emergency and that he 
drove when he had no other choice.  He reported constant 
nightmares about Vietnam and said that his condition had 
worsened since 1987.  

At a VA psychiatric examination in November 2001, the veteran 
reported that his  symptoms included nervousness, auditory 
hallucinations, a lack of energy, sleeplessness, and frequent 
nightmares about Vietnam.  He attributed his nervousness to 
his thoughts about shooting people.  When asked why he would 
shoot people, he replied, "at least they would not bother 
him."  He reported that he lived on his brother's farm in an 
isolated cottage, where he had little contact with relatives 
who also lived on the farm.  He said he had no energy and 
neither cleaned nor cooked.  He said he would go to the 
grocery store about once every three weeks and that he 
generally ate cold food out of cans.  He said he bathed about 
once a week.  He described his mood as "sometimes I'm up and 
sometimes I'm down."  When asked about frequency of 
intrusive ideas or nightmares, he stated, "I think about it 
all the time."  The examiner said that the veteran was 
either incapable or unwilling to differentiate symptom 
frequency or severity. 

A mental status examination revealed that the veteran wore a 
rumpled, dirty flannel shirt and slacks.  He also wore soiled 
tennis shoes with no socks.  His grooming was minimal and his 
hygiene appeared adequate.  His speech occurred only when 
elicited, and he responded to questions in short sentences 
which were highly generalized and non-specific.  His mood was 
irritable and anxious, and his affect was superficial and 
inappropriate.  He continued to report hearing voices which 
told him to hurt himself.  His thought process was generally 
impoverished in a manner consistent with schizophrenia.  He 
was partially oriented to place and poorly oriented to both 
time and person.  His memory could not be validly tested 
given that, when asked to repeat common objects, he produced 
phonetically similar associations rather than actual 
retrieval.  The quality of his ideation was also impoverished 
and carried an undercut of hostility and resistance.  His 
ability to abstract appeared quite limited, and he displayed 
poor judgment, insight, and impulse control.  

The examiner concluded with diagnoses of PTSD and 
schizophrenia (probably chronic undifferentiated).  The 
examiner assigned a GAF score of 23, which was based on the 
veteran's considerate inability to maintain adequate function 
in an almost global fashion.  However, the examiner estimated 
that the veteran's GAF score would be in the range of 48 to 
50 if schizophrenia were not present.  Under Axis IV, for 
psychosocial stressors, the examiner noted: "coping with 
psychotic symptoms, access to healthcare, social isolation, 
inability to work."  The examiner pointed that that the 
veteran's total social isolation and impoverished lifestyle 
was more consistent with his schizophrenia than with his 
PTSD.  For example, the examiner pointed out that hearing 
voices was not a symptoms of PTSD.  It was also noted that 
the veteran did not provide clear information on the 
relationship between his homicidal ideation and any PTSD 
sequela.  The examiner added:

He certainly appears to continue to be estranged 
from people at large and his view of the future is 
negative and foreshortened.  He appears to exert 
considerable effort not to think about incidents in 
Vietnam or to retrieve affects associated with 
that, but this is difficult to assess in the 
absolute because of his refusal to provide 
information.  Accordingly, then, any opinion about 
worsening of symptoms must be based on the 
[veteran's] report, which has some inconsistency 
with previous examinations.  It is, nevertheless, 
apparent that the combination of his psychotic 
condition and his PTSD render him substantially 
incapable of employment.  

The veteran continued to received VA outpatient treatment for 
various disabilities, including schizoaffective disorder and 
PTSD, from 2002 to 2004.  An April 2002 report noted that the 
veteran's thought content and ability to interact were 
normal.  It was also noted that he had good motivation and 
good impulse control.  The veteran was seen for PTSD and 
schizoaffective disorder in September 2003, at which time he 
denied suicidal and homicidal ideation.  

When seen in May 2004, it was noted that the veteran had 
stopped working in 1988 as an iron worker because he "just 
couldn't work anymore . . . couldn't cope with the 
situations."  He reported that he lived on a 400-acre farm 
with his brother, where he spent his days "trying to cope."  
He indicated that he was bored but could not be around 
people.  He explained that he did not drive and that his 
family managed his finances and bought his food.  He said he 
did his laundry if he had to.  He reported struggling with 
nightmares 80 percent of the time.  However, he denied 
depression as well as thoughts of death or self harm.  His 
reported regular sleep disturbance, occasional anxiety, and 
panic attacks when around people.  He reported auditory 
hallucinations but denied active psychotic symptoms.  He also 
denied mania.  On mental status examination, the veteran's 
mood was "the same," his affect was full (neither anxious 
nor depressed), his judgment was intact, and he appeared 
alert and oriented.  The diagnosis was PTSD.  It was noted 
that his last GAF was 70.  

A MacArthur depression screen performed in June 2004 was 
negative.  When seen in August 2004, the veteran reported 
interacting with friends and family.  An August 2004 report 
noted that the veteran retired 17 years ago because of stress 
and PTSD.  However, a mental status examination was not 
performed at that time. 

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
April 2004, the veteran argued that his PTSD was worsening 
and included symptoms such as short-term memory loss, 
unexplained actions and reactions, extreme mood swings, sleep 
deprivation, lack of self esteem, and an inability to perform 
everyday tasks.  He also reported that he had not been 
gainfully employed since 1988.

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.  In addition, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126 
(2004).

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent 
evaluation for the veteran's PTSD.  As will be discussed in 
more detail below, the Board notes that many of the veteran's 
symptoms have clearly been attributed to his nonservice-
connected schizophrenia and schizoaffective disorder.  
Mittleider, supra.  However, since several of the veteran's 
psychiatric symptoms have not been attributable to any 
particular disability, the Board will attribute them to his 
service-connected PTSD.  These symptoms include short-term 
memory loss, impaired judgment, disturbance of motivation and 
mood, as well as difficulty and establishing and maintaining 
effective work and social relationships.  The Board finds 
that these symptoms have clearly resulted in social 
impairment with reduced reliability and productivity, such 
that a 50 percent evaluation is warranted. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD.  The Board notes that medical 
professionals have attributed most of the veteran's social 
and industrial impairment to his nonservice-connected 
schizophrenia and schizoaffective disorder.  For example, a 
VA examiner in January 2000 concluded that the veteran's PTSD 
symptoms appeared to be no worse and perhaps better than when 
last examined and that his schizophrenia was more of a 
problem.  Although the examiner assigned an overall GAF of 
40, he estimated that the veteran's GAF score was 60 based 
solely on PTSD.  According to the DSM-IV, a score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).

A VA examiner in November 2001 also noted that the veteran's 
thought process was generally impoverished in a manner 
consistent with schizophrenia.  The examiner pointed that 
that the veteran's total social isolation and impoverished 
lifestyle was more consistent with his schizophrenia than 
with his PTSD.  For instance, the examiner explained that 
hearing voices was not a symptom of PTSD.  The examiner also 
noted that the veteran did not provide clear information on 
the relationship between his homicidal ideation and any PTSD 
sequela.  

The Board notes that the examiner in November 2001 estimated 
that the veteran's GAF score would be in the range of 48 to 
50 if schizophrenia were not present.  The Board notes that 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  However, the examiner did not indicate 
that the veteran was unable to maintain effective work or 
social relationships or gainful employment as a result of his 
PTSD.  Rather, he determined that the combination of his 
psychotic condition due to schizophrenia as well as his PTSD 
rendered him substantially incapable of employment.  

The Board also points out that VA outpatient treatment 
records dated from 2002 to 2004 revealed no significant 
findings.  For example, an April 2002 report noted that the 
veteran's thought content and ability to interact were 
normal, and that he had good motivation and good impulse 
control.  A mental status examination in May 2004 also noted 
that the veteran was neither anxious nor depressed, that his 
judgment was intact, and that he appeared alert and oriented.  
A depression screen performed in June 2004 was also negative. 

In short, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's PTSD has 
resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, DC 9411

In conclusion, the evidence shows that a 50 percent 
evaluation is warranted for the veteran's PTSD.  However, the 
Board also finds that the preponderance of the evidence is 
against an evaluation in excess of 50 percent.  Hence, a 50 
percent evaluation for PTSD is hereby granted. 

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                  § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the evidence does not show that the veteran's 
PTSD has caused marked interference with employment.  A June 
1988 SSA decision shows that the veteran stopped working in 
1987 because of his nonservice-connected schizophrenia.  This 
is consistent with a VA examiner's opinion in November 2001, 
who found that the veteran's total impoverished lifestyle was 
more consistent with schizophrenia than with PTSD.  The 
examiner also determined that the combination of his 
psychotic condition due to schizophrenia as well as his PTSD 
rendered him substantially incapable of employment.  

Indeed, the Board recognizes that the veteran's PTSD 
interferes with his ability to work.  However, such 
impairment has already been contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board thus finds that the veteran's PTSD does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Increased Evaluation for Bilateral Hearing Loss

In a June 1969 rating decision, the RO granted service 
connection and assigned a 20 percent evaluation for bilateral 
defective hearing.  The veteran now claims that his hearing 
loss disability has worsened and that he is therefore 
entitled to a disability evaluation in excess of 20 percent.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R.    §§ 4.85-4.87.  When evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  

The numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  The percentage evaluation is found 
from Table VII (in 38 C.F.R.        § 4.87) by intersecting 
the horizontal row appropriate for the numeric designation 
for the ear having the better hearing and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing.  See 38 C.F.R. §§ 4.85(b), 4.87.

In this case, the veteran was scheduled for VA audiological 
evaluations in January 2000 and September 2001 to evaluation 
the severity of his hearing loss disability.  However, both 
examiners noted in their reports that findings from 
audiometric testing could not be recorded because of the 
veteran's unwillingness to cooperate.  Unfortunately, no 
other audiological evaluation reports are contained in the 
veteran's claims file with which to evaluate his current 
hearing loss disability.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  If a claimant fails to report 
for an examination scheduled in conjunction for a claim for 
increased compensation benefits, the claim shall be denied.  
See 38 C.F.R. § 3.655(b).

In this case, the Board has no choice but to deny the 
veteran's claim for an evaluation in excess of 20 percent for 
his bilateral hearing loss disability.  A VA audiological 
evaluation could not be performed solely because of the 
veteran's unwillingness to cooperate with VA examiners.  The 
Board emphasizes that the veteran's complete unwillingness to 
cooperate is tantamount to his failing to appear to the 
evaluation.  The Court has held that that a veteran is 
expected to cooperate with the VA in the development of his 
or her claim, and while there is certainly a duty to assist, 
such a duty does not relieve a claimant entirely from 
assisting himself.  In other words, the "duty to assist is 
not always a one-way street."  Wood, 1 Vet. App. at 193.  If 
the veteran attempts to raise a future claim, he must be 
prepared to cooperate with the VA's efforts to provide an 
adequate audiological examination.

The Board thus concludes that it is unable to grant an 
evaluation in excess of 20 percent for the veteran's service-
connected bilateral hearing loss disability based on his 
failure to cooperate with a VA audiological evaluation.  As 
the disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

IV.  TDIU

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected PTSD.  For the reasons that follow, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R.           § 4.16(b).

In this case, the veteran's service-connected disabilities 
include PTSD, rated as 50 percent disabling, bilateral 
hearing loss, rated as 20 percent disabling, and tinnitus, 
rated as 10 percent disabling.  Thus, the veteran's combined 
disability evaluation is 60 percent.  See 38 C.F.R. § 4.25, 
Table I (2004).  As the veteran does not meet the schedular 
prerequisites for assignment of a total rating for 
compensation purposes, he can only be granted a total rating 
if it is shown that his service-connected disabilities, when 
considered in light of his education and occupational 
experience, render him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

The record shows that the veteran completed high school and 
three years of iron worker trade school.  He worked as an 
iron worker until 1987.  The veteran has attributed his 
unemployment to his PTSD; however, the medical evidence does 
not support his claim and shows that he is unable to secure 
or maintain gainful employment because of his nonservice-
connected schizophrenia. 

As previously discussed, a June 1988 SSA decision noted that 
the veteran was disabled and had been unable to work since 
January 1987 because of his schizoaffective disorder.  PTSD 
was not mentioned in that decision.  

VA examiners also found that the majority of the veteran's 
psychiatric symptoms were due to his nonservice-connected 
schizophrenia.  In this regard, a VA examiner in January 2000 
indicated that the veteran's PTSD symptoms appeared to be no 
worse and perhaps better than when last examined and that his 
schizophrenia was more of a problem.  A VA examiner in 
November 2001 also concluded that the veteran's total social 
isolation and impoverished lifestyle was more consistent with 
his schizophrenia than with his PTSD.  He also opined that 
the combination of his psychotic condition due to 
schizophrenia as well as his PTSD rendered him substantially 
incapable of employment.  At no time, however, did he 
attribute the veteran's unemployability solely to PTSD.

These examiners also assigned GAF scores ranging from 48 to 
60.  Although a GAF score of 48 reflects serious symptoms, 
including an inability to keep a job, a GAF score of 60 
reflects only moderate symptoms and an ability to work, 
albeit with conflicts co-workers.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  Moreover, the 
Board emphasizes that no medical professional has indicated 
that the veteran is unable to secure or maintain gainful 
employment solely as a result of his PTSD.  In addition, VA 
outpatient treatment records dated from 2002 to 2004 revealed 
no significant findings, as the veteran's thought content and 
ability to interact were normal.  

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.



ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


